DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 08/05/2020. Claims 1-16 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Reiley; US Publication No 20180173237) in view of (Redick; Publication No US 20200031274).
As per claim 1. Reiley discloses an automated driving enabled vehicle, comprising: 
autonomous vehicle configured to control travel of the vehicle while switching a driving state of the vehicle between automated driving and manual driving ([0032] ); 
5an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving (rear/ forward-facing display in Fig.5); and 
a lamp controller configured to switch on the automated driving indicator lamp to indicate that the driving state is the automated driving, during execution of the automated driving in which autonomous vehicle controls the travel of the vehicle by 10the automated driving(control interface in[0032] ); 
 the lamp controller being configured to switch off the automated driving indicator lamp after changing a lighting state of the automated driving indicator lamp from a first lighting state during the execution of the automated driving to a second lighting state different from the first lighting state, on an occasion of switching of the 15driving state of the vehicle from the automated driving to the manual driving (Fig.5&[0032] switching from Fully autonomous mode to manual mode );
Reiley doesn’t explicitly disclose travel controller;
However, Redick teaches in [0031] activating computer controlled driving “travel controller” of the vehicle that switches to autonomous mode from the manual mode. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reiley and Redick by incorporating the teaching of Redick into the method of Reiley.
One skilled in the art would be motivated to modify Reiley and Redick as described above in order to provide an indication of a driving mode of an autonomous vehicle .
As per claim 2. Reiley and Redick disclose the automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to change the lighting state of the automated driving indicator lamp from the 20first lighting state, at a start of a switching control of the driving state of the vehicle from the automated driving to the manual driving by the travel controller, and switch off the automated driving indicator lamp, at an end of the switching control to the manual driving by the travel controller (Reiley ,Fig.5&[0032]).  
As per claim 3. Reiley and Redick disclose the automated driving enabled vehicle according to claim 1, wherein the travel controller is configured to finish the switching control from the automated driving to the manual driving, in response to detection of a driving operation by an occupant, and 5the lamp controller is configured to switch off the automated driving indicator lamp, after the switching control by the travel controller is finished and the lamp controller allows the automated driving indicator lamp to be on in the second lighting state for a period of time (Reiley ,Fig.5&[0032,0034]).  
10 As per claim 4. Reiley and Redick disclose the automated driving enabled vehicle according to claim 2, wherein the travel controller is configured to finish the switching control from the automated driving to the manual driving, in response to detection of a driving operation by an occupant, and the lamp controller is configured to switch off the automated driving indicator 15lamp, after the switching control by the travel controller is finished and the lamp controller allows the automated driving indicator lamp to be on in the second lighting state for a period of time (Reiley ,Fig.5&[0032,0034]).    
As per claim 5. Reiley and Redick disclose the automated driving enabled vehicle according to claim 1, wherein 20the lamp controller is configured to switch on the automated driving indicator lamp, and afterwards, change the lighting state of the automated driving indicator lamp, on a condition that the automated driving indicator lamp is off on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Reiley, Fig.5&[0032,0034]).      
As per claim 6. Reiley and Redick disclose The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to switch on the automated driving indicator lamp, and afterwards, change the lighting state of the automated driving indicator lamp, on a condition that the automated driving indicator lamp is off on the occasion of the 5switching of the driving state of the vehicle from the automated driving to the manual driving (Reiley ,Fig.5&[0032,0034]).        
As per claim 7. Reiley and Redick disclose The automated driving enabled vehicle according to claim 3, wherein the lamp controller is configured to switch on the automated driving indicator 10lamp, and afterwards, change the lighting state of the automated driving indicator lamp, on a condition that the automated driving indicator lamp is off on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Reiley ,Fig.5&[0032,0034]).        
15 As per claim 8. Reiley and Redick disclose The automated driving enabled vehicle according to claim 4, wherein the lamp controller is configured to switch on the automated driving indicator lamp, and afterwards, change the lighting state of the automated driving indicator lamp, on a condition that the automated driving indicator lamp is off on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual 20driving (Reiley ,Fig.5&[0032,0034]).        
As per claim 9. Reiley and Redick disclose the automated driving enabled vehicle according to claim 1, further comprising a lamp device provided separately from the automated driving indicator lamp and configured to be switched on perceptibly from outside the vehicle, wherein 25the lamp controller is configured to change a lighting state of the lamp device together with the lighting state of the automated driving indicator lamp, on the 38occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Redick ,Fig.3&[0032,0035]) .  
As per claim 10. Reiley and Redick disclose The automated driving enabled vehicle according to claim 2, further 5comprising a lamp device provided separately from the automated driving indicator lamp and configured to be switched on perceptibly from outside the vehicle, wherein the lamp controller is configured to change a lighting state of the lamp device together with the lighting state of the automated driving indicator lamp, on the occasion of the switching of the driving state of the vehicle from the automated driving 10to the manual driving(Redick ,Fig.3&[0032,0035]) .    
As per claim 11. Reiley and Redick disclose The automated driving enabled vehicle according to claim 3, further comprising a lamp device provided separately from the automated driving indicator lamp and configured to be switched on perceptibly from outside the vehicle, wherein 15the lamp controller is configured to change a lighting state of the lamp device together with the lighting state of the automated driving indicator lamp, on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Redick ,Fig.3&[0032,0035]) .  
20 As per claim 12. Reiley and Redick disclose The automated driving enabled vehicle according to claim 4, further comprising a lamp device provided separately from the automated driving indicator lamp and configured to be switched on perceptibly from outside the vehicle, wherein the lamp controller is configured to change a lighting state of the lamp device together with the lighting state of the automated driving indicator lamp, on the 25occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Redick ,Fig.3&[0032,0035]) .  
As per claim 13. Reiley and Redick disclose The automated driving enabled vehicle according to claim 9, wherein the lamp device comprises an emergency flickering indicator lamp of the vehicle, and the lamp controller is configured to cause flicker of both the automated driving 5indicator lamp and the emergency flickering indicator lamp, on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Redick ,Fig.3&[0032,0035] a flashing the indicator light 120) .    
As per claim 14. Reiley and Redick disclose The automated driving enabled vehicle according to claim 10, wherein 10the lamp device comprises an emergency flickering indicator lamp of the vehicle, and the lamp controller is configured to cause flicker of both the automated driving indicator lamp and the emergency flickering indicator lamp, on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual 15driving(Redick ,Fig.3&[0032,0035] a flashing the indicator light 120) .    
As per claim 15. Reiley and Redick disclose The automated driving enabled vehicle according to claim 11, wherein the lamp device comprises an emergency flickering indicator lamp of the vehicle, and 20the lamp controller is configured to cause flicker of both the automated driving indicator lamp and the emergency flickering indicator lamp, on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Redick ,Fig.3&[0032,0035] a flashing the indicator light 120) .   
25 As per claim 16. Reiley and Redick disclose The automated driving enabled vehicle according to claim 12, wherein the lamp device comprises an emergency flickering indicator lamp of the vehicle, and 40the lamp controller is configured to cause flicker of both the automated driving indicator lamp and the emergency flickering indicator lamp, on the occasion of the switching of the driving state of the vehicle from the automated driving to the manual driving (Redick ,Fig.3&[0032,0035] a flashing the indicator light 120) .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687